Case 3:20-cv-00578-TAD-KLH Document 20 Filed 09/14/20 Page 1 of 3 PageID #: 91



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                                 MONROE DIVISION

TAYLA GREENE,                                       CIVIL ACTION NO. 3:20-CV-0578
as administrator of the estate of decedent,
RONALD GREENE

VERSUS                                              JUDGE TERRY DOUGHTY

TROOPER DAKOTA DEMOSS             MAG. JUDGE KAREN L. HAYES
and MASTER TROOPER CHRIS
HOLLINGSWORTH and MASTER
TROOPER KORY YORK and
SERGEANT FLOYD MCELROY and
LIEUTENANT JOHN CLARY and CAPTAIN
JOHN PETERS AND DEPUTY SHERRIF
CHRISTOPHER HARPIN and JOHN DOE
CORPORATION l-3

        RULE 12(b) MOTION TO DISMISS, OR ALTERNATIVELY, RULE12(E)
                   MOTION FOR MORE DEFNITE STATEMENT

       NOW COMES, Defendant, TROOPER DAKOTA DEMOSS, INDIVIDUALLY

AND IN HIS OFFICIAL CAPACITY AS A TROOPER WITH THE DEPARTMENT OF

PUBLIC SAFETY AND CORRECTIONS, LOUISIANA STATE POLICE, who moves

pursuant to Federal Rule of Civil Procedure 12(b) to dismiss for the following reasons:

                                               1.

       Plaintiff raises claims against DeKota DeMoss, individually and in his official capacity,

as law enforcement agent with the Department of Public Safety and Correction which are barred

by the doctrine of sovereign immunity granted pursuant to the Eleventh Amendment of the U.S.

Constitution for official capacity actions.
Case 3:20-cv-00578-TAD-KLH Document 20 Filed 09/14/20 Page 2 of 3 PageID #: 92



                                                 2.

        A state employee acting on behalf of a State Agency, in her official capacity, is not a

person under 42 U.S.C. §1983.

                                                 3.

        Defendant is entitled to qualified immunity.

                                                 4.

        Therefore, plaintiff’s Complaint fails to state a claim upon which relief may be granted.

                                                 5.

        Alternatively, defendant moves for a more definite statement.

        WHEREFORE, Defendant prays that plaintiffs’ claimants be dismissed with prejudiced

at plaintiffs’ costs.

                                              Respectfully submitted,

                                              JEFF LANDRY
                                              ATTORNEY GENERAL

                                              By: /s/ C. Bryan Racer
                                                      C. Bryan Racer, #24196
                                                      Assistant Attorney General
                                                      Louisiana Department of Justice
                                                      Office of the Attorney General
                                                      Litigation Division
                                                      130 Desiard Street, Suite 812
                                                      Monroe, LA 71201
                                                      Tel: (318) 362-5250
                                                      Fax: (318) 362-5259
                                                      Email: racerc@ag.state.la.us
                                                      Attorneys for Trooper DaKota DeMoss
Case 3:20-cv-00578-TAD-KLH Document 20 Filed 09/14/20 Page 3 of 3 PageID #: 93



                              CERTIFICATE OF SERVICE

       I hereby certify that a copy of the Rule 12 Motion has been served upon the following

counsel of record:

                                       Ronald Haley
                                Ronald Haley and Associates
                                8211 Goodwood Blvd., Ste. E
                                  Baton Rouge, LA 70806

                                     P. Scott Wolleson
                            Breithaupt DuBos & Wolleson, LLC
                                     1811 Tower Drive
                                 Monroe, Louisiana 71201

                                      Brian D. Smith
                                  Casten & Pearce APLC
                               401 Edwards Street, Suite 2100
                                   Shreveport, LA 71101


       Monroe, Louisiana, this 14th day of September, 2020.


                                    _/s/ C. Bryan Racer_
                                       C. Bryan Racer
